Citation Nr: 0906523	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increase in the ratings for bilateral 
postoperative inguinal hernias, currently assigned "staged" 
ratings of 10 percent prior to July 26, 2004 and 0 percent 
from November 1, 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1987 to March 1989, and from October 1990 to June 1991.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a noncompensable (0 percent) rating for 
the bilateral postoperative inguinal hernias.  A March 2005 
rating decision increased the rating for the bilateral 
postoperative inguinal hernia to 10 percent for the period 
prior to July 26, 2004.  As the Veteran has not indicated he 
is satisfied with such grant, the matter remains on appeal.  
Per his request, the Veteran was scheduled for a Travel Board 
hearing in October 2008; he failed to appear for such 
hearing.  

A December 2004 rating decision assigned a temporary total 
(convalescent) rating for the bilateral inguinal hernia 
disability for the period from July 26, 2004 until November 
1, 2004.  The Veteran did not file a notice of disagreement 
with that rating decision, and that period of time is not for 
consideration herein.  


FINDINGS OF FACT

1.  Prior to July 26, 2004, the Veteran's left postoperative 
inguinal hernia was small and recurrent, but was readily 
reducible; the right postoperative inguinal hernia was non-
recurrent.  

2.  Since November 1, 2004, the Veteran's left multi-
surgical-procedure postoperative inguinal hernia is not shown 
to have recurred, but has been manifested by pain which 
requires narcotic medication for relief; the right inguinal 
hernia has not recurred.  





CONCLUSIONS OF LAW

1.  Prior to July 26, 2004, a rating in excess of 10 percent 
is not warranted for the Veteran's bilateral postoperative 
inguinal hernias.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code (Code) 7338 (2008).  

2.  From November 1, 2004 a 10 percent rating is warranted 
for the Veteran's postoperative bilateral inguinal hernia.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.114, Code 7338 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A March 2004 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  While the initial (pre-decisional) notice he received 
was not in substantial compliance with The U.S. Court of 
Appeals for Veterans Claims guidelines as to the notice that 
is necessary in claims for an increased rating (See Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43-44 (2008)), he has since 
been notified of how ratings are assigned, and of the 
specific criteria for rating hernia disability, and has 
expressed awareness that to substantiate his claim, he must 
provide (or ask the Secretary to obtain) evidence of a 
worsening of the condition and its impact on employment and 
daily life.  His submissions of medical evidence reflect that 
he is aware of the types of medical evidence he may submit to 
support his claim.  The claim has been readjudicated (after 
he received additional notice and after his submissions), 
most recently by supplemental statement of the case in June 
2008.  He has not been prejudiced by this process.   

Regarding VA's duty to assist, the Veteran's pertinent 
treatment records have been secured.  The RO arranged for VA 
examinations in April 2004 and March 2007.  He has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the Veteran's claim.  

B.	Factual Background

Historically, the Veteran underwent bilateral inguinal repair 
in service, and had repair of recurrent left inguinal hernia 
in 1999.  A March 2002 rating decision awarded service 
connection for bilateral postoperative inguinal hernia.  

The instant claim for an increased rating was received in 
February 2004.  

On April 2004 VA examination, it was noted that the examiner 
did not find recurrence of left inguinal hernia (but did find 
abdominal wall weakness); complaints on the right were not 
reported.  It was also found that the Veteran's mild pain did 
not disable him or interfere with activities.  However, 
surgical evaluation in May 2004 found a 3-4 centimeter (cm) 
recurrent left inguinal hernia; and a June 2004 VA treatment 
record notes a 4 cm left inguinal hernia, tender to palpation 
and easily reducible.  On July 26, 2004 he underwent surgical 
repair of his recurrent left inguinal hernia.  (As noted 
above, a 100 percent rating was assigned for the hernia 
disability from July 26, 2004 until November 1, 2004.)  

November 2004 VA treatment records found no palpable 
abdominal (hernia) mass.  A July 2005 VA treatment note 
indicates the Veteran had complaints of left groin following 
left inguinal hernia repair (3x).  The hernia had not 
recurred; the Veteran was referred to a pain clinic for pain 
management.  A September 2005 outpatient treatment note 
reflects that treatment with medication (including narcotic) 
had not relieved his left inguinal area pain.  It was noted 
that he received an injection for relief of nerve pain, and 
that his prescriptions for pain medication, including 
narcotics (oxycodone) were to continue.  

On March 2007 VA examination, the Veteran complained of 
chronic pain, with pain mainly in the scar area rated 8 on a 
scale of 10; the pain was described as throbbing, shooting 
pain with radiation.  The areas of the external inguinal ring 
and spermatic cord were normal (i.e., there was not 
recurrence of the hernia).  The examiner concluded that the 
Veteran was suffering from chronic left inguinal hernia- 
related pain syndrome, which was being managed by constant 
narcotic use (hydrocodone 5 acetominophen every 4 hours).  

C.	Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased rating claim when the factual 
findings shown distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When a question arises as to which of two ratings under a 
Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for 
the higher rating; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Inguinal hernia is rated under Code 7338, which provides for 
a 0 percent rating when small, reducible, or without true 
hernia protrusion, or not operated but remediable.  A 10 
percent rating is warranted if the hernia is postoperative, 
recurrent, readily reducible, and well supported by a truss 
or a belt.  A 30 percent rating is warranted where the hernia 
is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  A 60 percent rating requires a large 
postoperative recurrent hernia with additional symptoms, when 
considered inoperable.  38 C.F.R. § 4.114.  

A Note following Code 7338 provides for 10 percent to be 
added to the rating for bilateral involvement, provided the 
hernia of lesser severity is also compensable in degree. 

For the period prior to July 26, 2004 (during which the RO 
has already assigned a 10 percent rating), the record does 
not show that there was recurrence of a hernia on the right.  
Furthermore, the record does not show that the left inguinal 
hernia (which had recurred) was irremediable, not well 
supported by truss, or not reducible; treatment records show 
that is was reducible and small, and the Veteran was 
instructed in truss use (See May 2004 outpatient treatment 
report).  Consequently, a rating in excess of 10 percent was 
not warranted.  

From November 1, 2004, the right inguinal hernia has remained 
non-recurrent (following the remote surgical repair).  The 
left inguinal hernia likewise was non-recurrent (following 
the more recent, July 2004, re-repair).  Consequently, the 
criteria for a 10 percent rating under Code 7338 are not 
satisfied.  However, the Board notes that throughout during 
this period the postoperative left inguinal hernia has been 
manifested by complaints of non-resolving pain which is 
relieved only by the use of constant narcotic medication 
(from a VA pain clinic).  While such manifestations do not 
appear in the criteria for a compensable rating for this 
disability, they exceed the symptoms in the criteria for a 0 
percent rating (which provide essentially for disability that 
is asymptomatic or non-disabling).  Consequently, the Board 
concludes that with application of 38 C.F.R. §§ 3.102, 4.7 a 
10 percent rating is warranted for the bilateral 
postoperative inguinal hernia throughout from December 1, 
2004.  

The Board has also considered rating the disability 
alternatively under the criteria in 38 C.F.R. § 4.124a, Code 
8530 (for paralysis of the ilio-inguinal nerve).  Notably, a 
(maximum) 10 percent rating is warranted where there is 
severe to complete paralysis of the nerve.  While the 
symptoms in this case, pain which requires narcotic 
medication for relief, may approximate the criteria for a 10 
percent rating under Code 8530, rating under this Code would 
not result in any additional benefit to the Veteran, as the 
rating would still be 10 percent.  A separate rating under 
Code 8530 (for combination with a rating under Code 7338) is 
not warranted, as the symptom rated under each Code would be 
the same (ilio-inguinal pain), which would violate the 
38 C.F.R. § 4.14 prohibition against pyramiding.

Finally, the Board has considered whether referral for extra-
schedular rating is warranted.  See 38 C.F.R. § 3.321.  
Inasmuch as the evidence does not show hospitalization for 
this disability (other than during the period for which a 100 
percent rating has already been granted) or that it causes 
interference with employment (the Veteran is unemployed, but 
no examiner has attributed such status to inguinal hernia 
disability) or involves other factors of like gravity that 
render regular schedular criteria inadequate, the Board finds 
that referral for extraschedular consideration is not 
indicated.  





ORDER

A rating in excess of 10 percent for the period prior to July 
26, 2004 for bilateral postoperative inguinal hernia is 
denied.  

A 10 percent rating is granted for the bilateral 
postoperative inguinal hernia for the period from November 1, 
2004, subject to the regulations governing payment of 
monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


